Ingraham, J.,
charged the jury, that although it appeared from the evidence the prisoner was a man of good character, *516and the deceased was a man of notoriously bad character, yet the bad as well as the good were entitled to the protection of the law. It was for the jury to say, upon the whole evidence, whether the combat was sudden. If the prisoner arrangéd with his adversary, hours before the fight, that it should take place, or authorized his friends to make such arrangements for him, then clearly it was not a “ sudden combat,” and the section of the statute cited by prisoner’s counsel, did not apply. It was for the jury to say whether the evidence showed that the prisoner made the previous arrangements for the fight, or whether they were made by his friends on his behalf, without his knowledge.
The court also charged, that if it appeared from the evidence that the deceased came to his death from injuries occasioned by falling on a mound of earth, under the indictment, the jury should acquit.
The prisoner was acquitted.